Citation Nr: 0917011	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-29 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1980 to August 
1985, and from October 1990 to April 1991, including a period 
of service in the Southwest Asia theater of operations.  The 
Veteran also had Army National Guard service in the 1990's.  

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran appeared at a 
July 2008 Board hearing at the RO.  A transcript is of 
record.  This matter was remanded in December 2008 for 
further development.  A review of the record shows that the 
RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Left shoulder disability was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is left shoulder disability otherwise related to such 
service.


CONCLUSION OF LAW

Left shoulder disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2004 and March 2005.  The RO 
provided additional notice in November 2006, subsequent to 
the May 2005 adjudication.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.                                                                           

While the November 2006 notice was not provided prior to the 
May 2005 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a July 2007 rating 
decision and in August 2007, March 2008 and February 2009 
supplemental statements of the case, following the provision 
of notice in November 2006.  The Veteran and his 
representative have not alleged any prejudice as a result of 
and untimely or deficient VCAA notification, nor has any been 
shown.  See Shinseki v. Sanders, --- S.Ct.---, 2009 WL 
1045952 (U.S.) (Apr. 21, 2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the Veteran in obtaining evidence; afforded the 
Veteran a VA examination in January 2009; and afforded the 
Veteran the opportunity to give testimony before the Board at 
the RO in July 2008.  In a statement received in March 2009, 
the Veteran's representative marked the appropriate statement 
noting that he had no further argument.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for left shoulder disability.  Applicable 
law provides that service connection will be granted if it is 
shown that the Veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service treatment records show that the Veteran was treated 
for his left shoulder in July 1982.  It was noted that he was 
taking off a tire when he felt pain in his left shoulder.  
The shoulder was reported to have some swelling and to be 
very sensitive to touch, but with range of motion.  The 
assessment was possible fracture of the left clavicle.  The 
Veteran was referred for x-ray and further evaluation.  The 
results of the x-ray were not reported in service records.  
The Veteran was placed on 4 days limited duty.  

Subsequent service treatment records do not appear to 
document any further left shoulder complaints.  The reports 
of subsequent examinations in June 1985, March 1990, and 
April 1991 show that the Veteran checked the appropriate box 
to deny a past and current history of painful or "trick" 
shoulder.  The upper extremities were clinically evaluated as 
normal and no left shoulder disorder was reported.  
   
At the Board hearing at the RO in July 2008, the Veteran 
testified that started experiencing problems with his left 
shoulder about two years after his 1991 discharge from 
service and that it gradually became worse.  The Veteran's 
testimony in this regard is consistent with an August 1993 VA 
clinical record that refers to various complaints, including 
arthralgias of both shoulders and elbows.  No clinical 
findings or diagnosis was reported at that time.  A June 1994 
VA examination conducted in connection with the back did not 
document any left shoulder complaints or findings.  Moreover, 
subsequent records do not again document any left shoulder 
complaints until about 2004.  The chronology of the post-
service treatment does not appear to suggest any link between 
left shoulder disability and the Veteran's service which 
ended in 1991.  The Board also notes here that there is no 
suggestion of arthritis for a number of years after service, 
and the one-year presumption is therefore not applicable.  

In view of the one inservice report of left shoulder 
symptomatology and the 2004 medical evidence of left shoulder 
problems, to include a rotator cuff tear (nontraumatic), the 
Board remanded the case in 2008 pursuant to McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

When the Veteran was afforded a VA examination in January 
2009, he denied injury to the shoulder in the military.  He 
said that while he was in Desert Storm, the wind jerked the 
tent poles when he was helping set up tents.  He said that 
the incident "pulled the muscles" in both shoulders.  The 
Veteran said he went to first aid and had put on a "mild 
muscle relaxant" which helped.  He denied any other injures 
to either shoulder.  He reported that since that time, he has 
had weakened and recurring pain.  

After interviewing the Veteran, reviewing the claims file, 
examining the Veteran and subjecting him to an x-ray, the VA 
examiner diagnosed: osteoarthritic changes, left 
acromioclavicular (AC) joint and tuberosity of the head of 
the humerus; and calcifications adjacent to tuberosity, 
related to previous surgery or tendonitis according to x-ray.  
The examiner listed and summarized the pertinent medical 
evidence from the claims file in chronological order.  The 
documentation of his 1982 injury was acknowledged.  But, it 
was observed that there were no further follow-ups noted.  
The VA examiner continued that when in the National Guard, 
the Veteran was able to perform his normal duties and was 
deployable to the Persian Gulf in 1991.  The examiner did 
note the one 1993 reference to arthralgias of both shoulders, 
but the examiner did comment that the June 2004 VA record 
showed bruising and swelling of the left shoulder area which 
is often indicative of localized trauma.  It was additionally 
noted that the Veteran worked installing carpet and tile for 
about 10 years (which the Board notes was post service) that 
required repetitive use of shoulders.  The VA examiner 
concluded that the Veteran's left shoulder disability was not 
caused by or a result of his service in the military.  

The Board acknowledges the Veteran's testimony at the July 
2008 Board hearing at the RO in which he testified that he 
believed that service in the Gulf War and the strenuous 
activities with the fast pace of work in a combat environment 
caused his shoulder problems.  It appears that the Veteran is 
trying to establish service connection by emphasizing that he 
served in the Gulf War.  The Board notes that the VA will pay 
compensation to a Persian Gulf Veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
such disability: 
(i) Became manifest during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and (ii) By history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  Here, the 
January 2009 VA examination shows osteoarthritic changes, 
left AC joint and tuberosity of the head of the humerus; and 
calcifications adjacent to tuberosity, related to previous 
surgery or tendonitis according to x-ray.  Accordingly, 
38 C.F.R. § 3.317 is not for application since the claimed 
symptoms have been attributed to known medical diagnosis.

The Veteran has testified, and as his DD 214 reflects, his 
military occupational specialty (MOS) was that of a combat 
signaler and heavy-wheel vehicle mechanic.  However, the 
Board observes that there is no evidence in the record that 
the Veteran served in combat.  However, service personnel 
records fail to indicate combat or combat-related activities.  
While the Board acknowledges the Veteran's Gulf War service, 
but it does not appear that he received a combat award and 
there is no service information suggesting that he 
participated in combat.  Thus, the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable.  

The service records do document left shoulder complaints in 
July 1982, but subsequent service records do not document any 
ongoing residuals.  In fact, the Veteran did not report any 
left shoulder complaints on subsequent examinations, and 
examiners did not report any left shoulder abnormalities.  
The Board believes the in-service medical records in this 
regard are persuasive evidence that the July 1982 left 
shoulder complaints were not indicative of any ongoing or 
chronic disorder.  

The Veteran asserted in testimony provided at the July 2008 
Board hearing at the RO that in service, he was a truck 
driver and mechanic who had to haul ammunition that included 
patriot missiles and shells of the 155 millimeter Howitzer.  
He testified that when had to basically lift by himself 155 
millimeter Howitzers that were approximately 100 pounds.  On 
VA examination in January 2009, the Veteran reported injuring 
his shoulder when he was in Desert Storm helping set up a 
tent.  However, there is no persuasive supporting evidence of 
any resulting left shoulder disability.  The one 1993 
reference to arthralgias of both shoulders came two years 
after the Veteran's discharge from service and there is no 
medical documentation of continuing left shoulder problems 
for approximately ten years thereafter.  The Board does not 
view this one isolated record to persuasively support the 
Veteran's assertions regarding a continuity of left shoulder 
symptomatology.  At any rate, it appears by the Veteran's own 
testimony that that left shoulder problems did not develop 
until two years after service.  Even assuming that the 
Veteran may have experiences left shoulder symptoms from 1993 
on, the preponderance of the evidence is against a nexus to 
his service which ended in 1991. 

The Board acknowledges the Veteran's assertions that his left 
shoulder disability is related to service service.  However, 
although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  In this case the only 
medical opinion of record is that it is not at least as 
likely as not that the Veteran's current left shoulder 
disability is causally related to service.  The opinion was 
offered with benefit of review of the evidence and is 
supported by a rationale.  The Board finds the VA opinion to 
be persuasive and entitled to considerable weight.  

The Board sympathizes with the Veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


